Citation Nr: 0833511	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for psoriatic arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

A Board hearing, held by the undersigned, was provided in 
January 2008.  A copy of the transcript has been associated 
with the claims file.

Service connection for arthritis of the hands was denied by 
the RO in a prior final rating decision dated in May 2003.  
The Board notes, however, that at the January 2008 Board 
hearing, the veteran and his representative clarified that 
the claim of service connection for psoriatic arthritis was 
not that the disorder was caused by any incident of service, 
but that it was "exacerbated" by the injuries to the 
veteran's hands sustained in service.  Further, the veteran 
has also submitted a private medical statement dated in 
September 2005 in which the physician notes the veteran's 
diagnosis of psoriatic arthritis, but additionally notes that 
he found evidence of changes in the DIP joints of the hands 
that could be related to the veteran's injury in service.  
Thus, the Board finds that the record reasonably raises a 
claim for service connection for the residuals of injuries to 
the hands to include arthritis as well as secondary service 
connection on the basis of aggravation for psoriatic 
arthritis.  This matter has not been adjudicated by the RO 
and is referred to appropriate development and adjudication.  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In a May 2003 decision, the RO denied service connection 
for psoriatic arthritis.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's May 2003 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has not been received since the 
RO's May 2003 rating decision; thus, the claim for service 
connection for psoriatic arthritis is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007), 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA Regional Office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

The Board notes that the veteran's informal claim was 
received in October 2005.  In November 2005, prior to its 
adjudication of this claim, the RO provided notice to the 
veteran regarding the VA's duty to notify and to assist.  
Specifically, the VCAA notification: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the veteran 
about the information and evidence that VA will seek to 
provide; and (3) informed the veteran about the information 
and evidence that the veteran is expected to provide.  See 
Pelegrini II.  Thus, the Board finds that the content and 
timing of the November 2005 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the letter sent to the veteran 
in November 2005 advised him of the evidence and information 
necessary to establish entitlement to the underlying claim 
for service connection for psoriatic arthritis, the basis for 
the denial in May 2003, and the particular evidence and 
information necessary to reopen the claim.  The provisions of 
Kent have therefore been met.

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in June 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


New and Material Evidence

The veteran filed an original claim for service connection 
for psoriatic arthritis in February 2002.  At the time of the 
prior denial, service connection for psoriatic arthritis was 
denied due to the lack of evidence of inservice complaints, 
treatment, or diagnosis of psoriatic arthritis, and the lack 
of evidence to establish that the veteran's disorder 
progressed to a compensable degree within one year following 
active service.  The evidence of record at that time included 
the veteran's service medical records, and the report of a VA 
examination dated in March 2003.  The RO noted that the 
veteran's service medical records showed that in August 1972, 
the veteran received a superficial laceration of the right 
2nd, 3rd, and 4th fingers, and a dislocation to the 3rd left 
finger.  The March 2003 VA examiner examined the veteran and 
the record, and found no correlation between the veteran's 
1972 injury to the hands, and the psoriasis or psoriatic 
arthritis.  The May 2003 RO decision is final.  38 U.S.C.A. § 
7105.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  In September 2005, a letter from the 
veteran's private physician noted that the veteran had a 
diagnosis of psoriatic arthritis and that he had evidence of 
changes in the DIP joints that could stem from an inservice 
accident.  However, the September 2005 statement fails to 
raise the possibility of curing a prior evidentiary defect, 
and thereby substantiating the veteran's claim, because the 
physician did not opine that the veteran had psoriatic 
arthritis in service, that psoriatic arthritis may have 
become manifested to a compensable degree within one year 
following active service, or that the veteran's inservice 
accident led to the veteran's current diagnosis of psoriatic 
arthritis.  Instead, the physician noted that while the 
veteran did have a diagnosis of psoriatic arthritis, he saw 
an additional disability of changes in the DIP joints of the 
hands that could be related to the veteran's 1972 injury.  He 
did not relate or even suggest that there was a relationship 
between the veteran's inservice hand injury and psoriatic 
arthritis.

Further, a transcript of the veteran's January 2008 Board 
hearing has been associated with the claims file.  During his 
hearing, it was essentially asserted that while the veteran's 
inservice accident involving his hands did not cause his 
currently-diagnosed psoriatic arthritis, there was some 
exacerbation of the symptoms due to residuals from the 
injury.  The Board notes, as explained in the Introduction, 
that the veteran has not, however, established service 
connection for the residuals of a bilateral hand injury.  
Thus, any secondary service connection issue on the basis of 
aggravation is premature.  With respect to the recently 
submitted evidence, the Board finds that while, new, this 
evidence is not material in that it is cumulative of other 
evidence of record, and because it does not relate to an 
unestablished fact necessary to substantiate the claim, in 
that the veteran failed to provide evidence of an inservice 
diagnosis of psoriatic arthritis, or a diagnosis of psoriatic 
arthritis within one year of discharge.  The Board notes 
further, there is no recently submitted medical evidence 
which relates any current diagnosis of psoriatic arthritis to 
the veteran's military service.  

Thus, competent medical evidence that cures a prior 
deficiency has not been received, as a medical opinion has 
not been presented which links the veteran's psoriatic 
arthritis to his period of active duty.  Therefore, new and 
material evidence has not been received since the RO's May 
2003 decision, and the application to reopen the veteran's 
claim for psoriatic arthritis is denied.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

ORDER

The application to reopen the claim of service connection for 
psoriatic arthritis is denied.




REMAND

The record shows that the veteran filed an application for 
compensation in October 2005 for hearing loss and tinnitus 
that purportedly occurred during his period of active 
service.  

A September 2005 letter from the veteran's private physician 
noted bilateral, high-frequency, sensorineural hearing loss 
and tinnitus.  Noise precautions were recommended, as well as 
masking measures, and a follow-up audiogram was recommended 
in 1-2 years.  An opinion as to the etiology of the veteran's 
hearing disorders was not provided.

The veteran was afforded a VA audiological examination in 
January 2006.  The examiner noted that the veteran's claims 
file was unavailable for review.  A history of military, 
occupational, and recreational noise exposure was reported.  
During his period of service, the veteran noted that he was 
exposed to noise from ship artillery fire as well as small 
arms fire.  Following service, the veteran was exposed to gun 
fire through his training with the Bureau of Alcohol, 
Tobacco, and Firearms (ATF), as well as through recreational 
hunting.  According to the veteran, he always wore ear 
protection, post-service.  

At the time of the examination, testing revealed that the 
veteran's bilateral hearing loss met the level of disability 
under 38 C.F.R. § 3.385.  Mild to moderate mixed hearing loss 
was noted in the right ear, and mild to severe mixed hearing 
loss was noted in the left ear.  Word recognition was good 
for the right ear at 100 percent and was mildly reduced for 
the left at 88 percent.  Tinnitus was noted, bilaterally.  
The examiner opined that the veteran's tinnitus most likely 
began during his period of service, and that his hearing loss 
was at least as likely as not of the same etiology.

Later that month, following a review of the veteran's claims 
file, the examiner provided a contrasting addendum opinion.  
The updated opinion noted that the veteran's hearing was 
normal, bilaterally, per a September 1971 examination and May 
1972 and January [sic] 1974 whispered voice tests.  The 
examiner stated that the veteran's hearing loss and tinnitus 
were less likely as not caused by or a result of [inservice 
noise exposure].  She further noted that the veteran's 
hearing loss was less likely as not due to working around and 
with vehicles and engines while serving in the military.  
However, according to the prior opinion, as well as the 
veteran's testimony during a January 2008 Board hearing, his 
noise exposure during active duty was the result of ship 
artillery and small arms fire (as reported in the preliminary 
VA opinion).  According to the veteran's testimony, he was a 
control technician onboard a guided missile destroyer.  He 
noted that the forward gun mount was just below the gun 
director.  He further testified that, while in service, he 
not only lacked ear protection, but that he was also actively 
prevented from wearing ear protection by his superior 
officers.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

As such, an additional VA opinion is needed to determine 
whether it at least as likely as not that the veteran's 
bilateral hearing loss and/or tinnitus is etiologically 
related to the veteran's period of active service, in light 
of an accurate picture of the veteran's inservice noise 
exposure coupled with a review of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Procure a supplemental VA opinion to 
determine the etiology of the veteran's hearing 
loss and/or tinnitus.  The January 2006 VA 
examiner, or another qualified examiner if 
unavailable, should note a review of the 
veteran's claims file, to include the January 
2006 VA opinion and addendum, as well as the 
veteran's testimony during a January 2008 Board 
hearing.  An accurate history of the veteran's 
inservice noise exposure must be stated and a 
complete rationale for any opinion expressed 
should be provided.  The examiner should also 
respond to the following:

a.  Is it at least as likely as not that 
the veteran's bilateral hearing loss 
and/or tinnitus is etiologically related 
to the veteran's period of active 
service?  

Note: The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the evidence 
of record.  If the issue remains denied, the 
veteran should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


